

Exhibit 10.17
Summary of Marriott International, Inc. Director Compensation
Non- Employee Directors


Board Retainer Fee (annual)
$75,000
Share Award (annual)
$125,000
Audit Committee Chair Fee (annual)
$20,000
Other (non-Audit) Committee Chair Fee (annual)
$10,000
Audit Committee Member Retainer (annual)
$10,000
Vice Chairman Fee (1) (annual)
$93,750
Vice Chairman Share Award (1) (annual)
$156,250

(1) The Vice Chairman of the Board receives these fees/awards instead of the
other Board fees/awards.
Retainer and chair fees are paid on a quarterly basis.  However, in accordance
with established Company procedures, a director may elect to defer payment of
all or a portion of his or her director fees pursuant to the Company’s Stock and
Cash Incentive Plan and/or the Executive Deferred Compensation Plan.  The
Company grants the Non-Employee Director Share Awards following the Company’s
annual meeting of shareholders.


Other Information
The Company reimburses directors for travel expenses, other out-of-pocket costs
they incur when attending meetings and, for one meeting per year, attendance by
spouses. To encourage our directors to visit and personally evaluate our
properties, the directors also receive complimentary rooms, food and beverages
at Company-owned, operated or franchised hotels, as well as the use of
hotel-related services such as Marriott-managed golf and spa facilities, when on
personal travel. The value of these benefits is reported to the directors as
taxable compensation and the directors are not provided any gross-up to cover
such taxes.
Employee Directors
Officers of the Company are not paid for their service as directors.





